United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2157
                        ___________________________

                                 Michelle A. Baker

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

  CitiMortgage, Inc.; Mortgage Electronic Registration System, Inc. ("MERS")

                      lllllllllllllllllllllDefendants - Appellees
                                      ____________

                    Appeal from United States District Court
                   for the District of Minnesota - Minneapolis
                                  ____________

                          Submitted: February 13, 2019
                            Filed:February 26, 2019
                                 [Unpublished]
                                 ____________

Before LOKEN, COLLOTON, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

      In this foreclosure-related action, Michelle Baker appeals after the district
     1
court dismissed her complaint under Federal Rule of Civil Procedure 12(b)(6). After

         1
       The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota, adopting the report and recommendation of the Honorable
careful de novo review, we conclude that the district court did not err in determining
that Baker failed to state a claim upon which relief could be granted. See Kelly v.
City of Omaha, 813 F.3d 1070, 1075 (8th Cir. 2016) (standard of review). We further
conclude that there is no merit to Baker’s arguments on appeal that she was
improperly denied a hearing, an opportunity to engage in discovery, and a jury trial.
See Fed. R. Civ. P. 78(b) (“[T]he court may provide for submitting and determining
motions on briefs, without oral hearings.”); Toben v. Bridgestone Retail Operations,
LLC, 751 F.3d 888, 895 (8th Cir. 2014) (district courts have wide discretion in
handling discovery matters); Duncan v. Dep’t of Labor, 313 F.3d 445, 447 (8th Cir.
2002) (per curiam) (because dismissal was proper, there was no issue for trial).
Accordingly, the judgment of the district court is affirmed. See 8th Cir. R. 47B.
                        ______________________________




Katherine M. Menendez, United States Magistrate Judge for the District of
Minnesota.

                                         -2-